PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated January 13, 2002, we dismiss this appeal for lack of jurisdiction. The order on appeal, Order of Dismissal, dated October 20, 2002, is neither a final appealable order nor an appealable partial final order where an interrelated claim for mandamus is pending below where such claim was dismissed without prejudice to amend. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99-100 (Fla.1974); Augustin v. Blount, 573 So.2d 104 (Fla. 1st DCA 1991); Fla.RApp. P. 9.110(k), (m).
DISMISSED.
ALLEN, C.J., BENTON and HAWKES, JJ., concur.